
	
		II
		Calendar No. 682
		111th CONGRESS
		2d Session
		S. 2782
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mrs. McCaskill (for
			 herself, Ms. Collins,
			 Mr. Bennett, Mr. Brown, Mr. Nelson of
			 Florida, Mr. LeMieux,
			 Mr. Casey, Mr.
			 Tester, Mr. Leahy, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 9, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide personal jurisdiction in causes of action
		  against contractors of the United States performing contracts abroad with
		  respect to members of the Armed Forces, civilian employees of the United
		  States, and United States citizen employees of companies performing work for
		  the United States in connection with contractor activities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lieutenant Colonel Dominic
			 Rocky Baragona Justice for American Heroes Harmed by Contractors
			 Act.
		2.Debarment or
			 suspension of United States Government contractors for evasion of process or
			 failure to appear in actions in connection with Government contracts
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Federal Acquisition Regulatory Council established under section
			 25(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(a)) shall
			 amend the Federal Acquisition Regulation to provide that a contractor with the
			 United States may be debarred or suspended from contracting with the United
			 States if—
				(1)the contractor
			 evades service of process in any civil action or criminal prosecution brought
			 against the contractor by the United States or a citizen or national of the
			 United States in connection with the performance of the contract; or
				(2)the contractor
			 refuses or fails to appear before a Federal court in a matter brought against
			 the contractor by the United States or a citizen or national of the United
			 States in connection with the performance of the contract.
				(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply to any action of a contractor that occurs on or after the effective
			 date of the amendments.
			3.Personal
			 jurisdiction in covered civil actions by members of the Armed Forces, civilian
			 employees of the United States, and United States citizen employees of
			 companies performing work for the United States against entities under United
			 States Government contracts performed abroad
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Federal Acquisition
			 Regulatory Council established under section 25(a) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421(a)) shall amend the Federal Acquisition
			 Regulation to require that any covered contract—
				(1)requires that the
			 contractor consent to personal jurisdiction over the contractor by the Federal
			 courts with respect to any covered civil action, including a covered civil
			 action against 1 or more employees of the contractor for which the contractor
			 may be liable under theories of vicarious liability;
				(2)specifies that
			 consent to personal jurisdiction under paragraph (1) shall not operate to
			 deprive or terminate personal jurisdiction of the contractor in any court that
			 otherwise has personal jurisdiction under another provision of law;
				(3)requires the
			 contractor to consent to personal jurisdiction in the United States District
			 Court for the District of Columbia for a covered civil action in which—
					(A)the events giving
			 rise to the cause of action occurred outside the United States; and
					(B)personal
			 jurisdiction cannot be established in another Federal court; and
					(4)if the covered
			 contract has a value of not less than $5,000,000 and was awarded to a
			 contractor that does not maintain an office in the United States, requires that
			 the contractor designate an agent located in the United States for service of
			 process in any covered civil action; and
				(5)requires
			 that—
					(A)except as provided
			 in subparagraph (B), any covered civil action shall be analyzed in accordance
			 with the laws of the United States; and
					(B)the substantive
			 law of the State in which the covered civil action is brought shall be the law
			 applicable to a covered civil action if—
						(i)the substantive
			 law otherwise applicable to the covered civil action would be the law of the
			 location where the events giving rise to the cause action occurred; and
						(ii)the location is
			 designated as a hazardous duty zone by the Secretary of Defense.
						(b)Applicability
				(1)In
			 generalThe amendments to the Federal Acquisition Regulation made
			 under subsection (a) shall apply with respect to any covered contract that is
			 entered into on or after the effective date of the amendments under subsection
			 (a).
				(2)Prospective
			 applicability under certain current contractsFor a covered
			 contract that is an indefinite delivery, indefinite quantity contract or
			 blanket purchase agreement in effect on the effective date of the amendments to
			 the Federal Acquisition Regulation made under subsection (a), the amendments to
			 the Federal Acquisition Regulation made under subsection (a) shall apply to any
			 task order under the covered contract, including any subcontract of the covered
			 contract, that is made on or after the effective date of the amendments.
				4.Personal
			 jurisdiction for civil or criminal suits brought by the United States
			 Government alleging wrongdoing under United States Government contracts
			 performed abroad
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Federal Acquisition Regulatory Council established under section
			 25(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(a)) shall
			 amend the Federal Acquisition Regulation to require that any covered
			 contract—
				(1)requires that the
			 contractor consent to personal jurisdiction over the contractor by the Federal
			 courts with respect to any civil action or criminal prosecution brought by the
			 United States alleging wrongdoing associated with the performance of the
			 covered contract;
				(2)specifies that
			 consent to personal jurisdiction under paragraph (1) shall not operate to
			 deprive or terminate personal jurisdiction of the contractor in any other court
			 that has personal jurisdiction under another provision of law;
				(3)requires the
			 contractor to consent to personal jurisdiction in the United States District
			 Court for the District of Columbia for a civil action or criminal prosecution
			 described in paragraph (1) in which—
					(A)the events giving
			 rise to the cause of action occurred outside the United States; and
					(B)personal
			 jurisdiction cannot be established in another Federal court; and
					(4)if the covered
			 contract has a value of not less than $5,000,000 and was awarded to a
			 contractor that does not maintain an office in the United States, requires that
			 the contractor designate an agent located in the United States for service of
			 process in any civil action or criminal prosecution described in paragraph
			 (1).
				(b)Applicability
				(1)In
			 generalThe amendments to the Federal Acquisition Regulation made
			 under subsection (a) shall apply with respect to any covered contract that is
			 entered into on or after the effective date of the amendments under subsection
			 (a).
				(2)Prospective
			 applicability under certain current contractsFor a covered
			 contract that is an indefinite delivery, indefinite quantity contract or
			 blanket purchase agreement in effect on the effective date of the amendments to
			 the Federal Acquisition Regulation made under subsection (a), the amendments to
			 the Federal Acquisition Regulation made under subsection (a) shall apply to any
			 task order under the covered contract, including any subcontract of the covered
			 contract, that is made on or after the effective date of the amendments.
				5.Savings
			 clauseNothing in this Act
			 shall be construed to limit any cause of action or remedy under any other
			 provision of law.
		6.DefinitionsIn this Act:
			(1)ContractorThe term contractor, with
			 respect to a contract, includes the contractor under the contract, any
			 subcontractor under the contract, any subordinate contractor under the
			 contract, any subsidiary, parent company, or successor entity of the contractor
			 formed to act as a successor in interest of the contractor, and any employee
			 thereof performing work under or in connection with the contract.
			(2)Covered civil
			 actionThe term covered civil action means a civil
			 action alleging a rape or sexual assault of or serious bodily injury to a
			 member of the Armed Forces of the United States, civilian employee of the
			 United States, or employee of a company performing work for the United States
			 who is a citizen or national of the United States.
			(3)Covered
			 contractThe term covered contract—
				(A)means a contract,
			 grant, or cooperative agreement—
					(i)for work to be
			 performed outside the United States that is awarded or entered into by the
			 United States (including any executive department, independent establishment,
			 or agency thereof); and
					(ii)with a value of
			 not less than $1,000,000; and
					(B)includes any
			 subcontract or subordinate contract, grant, or cooperative agreement under a
			 contract, grant, or cooperative agreement described in subparagraph (A).
				(4)RapeThe
			 term rape means conduct that would violate section 920(a) of title
			 10, United States Code (article 120(a) of the Uniform Code of Military
			 Justice), if the conduct was committed by a person subject to chapter 47 of
			 title 10, United States Code (the Uniform Code of Military Justice).
			(5)Serious bodily
			 injuryThe term serious bodily injury has the
			 meaning given that term in section 1365 of title 18, United States Code.
			(6)Sexual
			 assaultThe term sexual assault means conduct that
			 would violate section 920(c), (h), or (m) of title 10, United States Code
			 (article 120(c), (h), or (m) of the Uniform Code of Military Justice), if the
			 conduct was committed by a person subject to chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice).
			(7)United
			 StatesThe term United States, in a geographic
			 sense—
				(A)means the several
			 States and the District of Columbia; and
				(B)does not include
			 any military installation or facility located outside the area described in
			 subparagraph (A).
				
	
		1.Short titleThis Act may be cited as the
			 Lieutenant Colonel Dominic Rocky Baragona Justice for
			 American Heroes Harmed by Contractors Act.
		2.Debarment or suspension
			 of United States Government contractors for evasion of process or failure to
			 appear in actions in connection with Government contracts
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal Acquisition Regulatory Council established under section
			 25(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(a)) shall
			 amend the Federal Acquisition Regulation to provide that a contractor with the
			 United States may be debarred or suspended from contracting with the United
			 States if—
				(1)the contractor evades
			 service of process in any civil action or criminal prosecution brought against
			 the contractor by the United States or a citizen or national of the United
			 States in connection with an obligation under the terms of the contract;
			 or
				(2)the contractor refuses or
			 fails to appear before a Federal court in a matter brought against the
			 contractor by the United States or a citizen or national of the United States
			 in connection with an obligation under the terms of the contract.
				(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply to any action of a contractor that occurs on or after the effective
			 date of the amendments.
			(c)Rule of
			 constructionNothing in this section shall be construed to limit
			 the ability of a contractor to assert any settled right under the Constitution
			 of the United States.
			3.Personal jurisdiction in
			 covered civil actions by members of the Armed Forces, civilian employees of the
			 United States, and United States citizen employees of companies performing work
			 for the United States against entities under United States Government contracts
			 performed abroad
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Federal Acquisition
			 Regulatory Council established under section 25(a) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421(a)) shall amend the Federal Acquisition
			 Regulation to require that any covered contract—
				(1)requires that the
			 contractor consent to personal jurisdiction over the contractor in accordance
			 with paragraphs (3) through (5) with respect to any covered civil action,
			 including a covered civil action against 1 or more employees of the contractor
			 for which the contractor may be liable under theories of vicarious
			 liability;
				(2)specifies that consent to
			 personal jurisdiction under paragraph (1) shall not operate to deprive or
			 terminate personal jurisdiction of the contractor in any court that otherwise
			 has personal jurisdiction under another provision of law;
				(3)requires the contractor
			 to consent to personal jurisdiction in the United States District Court for the
			 District of Columbia for a covered civil action in which—
					(A)the events giving rise to
			 the cause of action occurred outside the United States; and
					(B)personal jurisdiction
			 cannot be established in another Federal court; and
					(4)if the covered contract
			 was awarded to a contractor that does not maintain an office in the United
			 States, requires that the contractor designate an agent located in the United
			 States for service of process in any covered civil action; and
				(5)requires that—
					(A)except as provided in
			 subparagraph (B), any covered civil action shall be analyzed in accordance with
			 the laws of the United States; and
					(B)the substantive law of
			 the State (including the District of Columbia) in which the covered civil
			 action is brought shall be the law applicable to a covered civil action
			 if—
						(i)the substantive law
			 otherwise applicable to the covered civil action would be the law of the
			 location where the events giving rise to the cause action occurred; and
						(ii)the location is
			 designated as a hazardous duty zone by the Secretary of Defense.
						(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply with respect to any covered contract that is entered into on or
			 after the effective date of the amendments under subsection (a).
			4.Personal jurisdiction
			 for actions brought by the United States Government alleging wrongdoing under
			 United States Government contracts performed abroad
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal Acquisition Regulatory Council established under section
			 25(a) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(a)) shall
			 amend the Federal Acquisition Regulation to require that any covered
			 contract—
				(1)requires that the
			 contractor consent to personal jurisdiction over the contractor by the Federal
			 courts with respect to any action brought by the United States alleging
			 wrongdoing associated with the performance of the covered contract;
				(2)specifies that consent to
			 personal jurisdiction under paragraph (1) shall not operate to deprive or
			 terminate personal jurisdiction of the contractor in any other court that has
			 personal jurisdiction under another provision of law;
				(3)requires the contractor
			 to consent to personal jurisdiction in the United States District Court for the
			 District of Columbia for any action described in paragraph (1) in which—
					(A)the events giving rise to
			 the cause of action occurred outside the United States; and
					(B)personal jurisdiction
			 cannot be established in another Federal court; and
					(4)if the covered contract
			 was awarded to a contractor that does not maintain an office in the United
			 States, requires that the contractor designate an agent located in the United
			 States for service of process in any action described in paragraph (1).
				(b)ApplicabilityThe
			 amendments to the Federal Acquisition Regulation made under subsection (a)
			 shall apply with respect to any covered contract that is entered into on or
			 after the effective date of the amendments under subsection (a).
			(c)Rule of
			 constructionNothing in this section shall be construed to limit
			 any other jurisdictional basis for a civil action against or criminal
			 prosecution of a contractor.
			5.Savings
			 clauseNothing in this Act
			 shall be construed to limit any cause of action or remedy under any other
			 provision of law.
		6.DefinitionsIn this Act:
			(1)ContractorThe term contractor, with
			 respect to a contract, includes the contractor under the contract, any
			 subcontractor under the contract, any subordinate contractor under the
			 contract, any subsidiary, parent company, or successor entity of the contractor
			 formed to act as a successor in interest of the contractor, and any employee
			 thereof performing work under or in connection with the contract.
			(2)Covered civil
			 actionThe term covered civil action means a civil
			 action alleging a rape or sexual assault of or serious bodily injury to a
			 member of the Armed Forces of the United States, civilian employee of the
			 United States, or employee of a company performing work arising out of the
			 performance of the covered contract for the United States who is a citizen or
			 national of the United States.
			(3)Covered
			 contractThe term covered contract—
				(A)means a contract—
					(i)for work to be performed
			 outside the United States that is awarded or entered into by the United States
			 (including any executive department, independent establishment, or agency
			 thereof); and
					(ii)with a value of not less
			 than $5,000,000; and
					(B)includes any subcontract
			 or subordinate contract under a contract described in subparagraph (A).
				(4)RapeThe
			 term rape means conduct that would violate section 920(a) of title
			 10, United States Code (article 120(a) of the Uniform Code of Military
			 Justice), if the conduct was committed by a person subject to chapter 47 of
			 title 10, United States Code (the Uniform Code of Military Justice).
			(5)Serious bodily
			 injuryThe term serious bodily injury has the
			 meaning given that term in section 1365 of title 18, United States Code.
			(6)Sexual
			 assaultThe term sexual assault means conduct that
			 would violate section 920(c), (h), or (m) of title 10, United States Code
			 (article 120(c), (h), or (m) of the Uniform Code of Military Justice), if the
			 conduct was committed by a person subject to chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice).
			(7)United
			 StatesThe term United States, in a geographic
			 sense—
				(A)means the several States
			 and the District of Columbia; and
				(B)does not include any
			 military installation or facility located outside the area described in
			 subparagraph (A).
				
	
		December 9, 2010
		Reported with an amendment
	
